 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RAPHAEL HENSON,

10                                 Plaintiff,            Case No. C17-1885-RSM-JPD

11           v.
                                                         ORDER GRANTING KING COUNTY
12   KING COUNTY JAIL, et al.,                           DEFENDANTS’ MOTION TO
                                                         CONTINUE DISPOSITIVE MOTION
13                                 Defendants.           FILING DEADLINE

14

15           This is a civil rights action brought under 42 U.S.C. § 1983. This matter comes before

16   the Court at the present time on the King County defendants’ motion to continue the dispositive

17   motion filing deadline. Plaintiff has not opposed defendants’ motion. The Court having

18   reviewed defendants’ motion, and the balance of the record, hereby Orders as follows:

19           (1)    Defendants’ unopposed motion to continue the dispositive motion filing deadline

20   (Dkt. 68) is GRANTED. The dispositive motion filing deadline is continued to January 15,

21   2019.

22

23
     ORDER GRANTING KING COUNTY DEFENDANTS’
     MOTION TO CONTINUE DISPOSITIVE MOTION
     FILING DEADLINE - 1
 1          (2)    The Clerk shall send copies of this Order to plaintiff, to counsel for defendants,

 2   and to the Honorable Ricardo S. Martinez.

 3          DATED this 13th day of November, 2018.

 4

 5
                                                 AJAMES P. DONOHUE
 6                                                United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING KING COUNTY DEFENDANTS’
     MOTION TO CONTINUE DISPOSITIVE MOTION
     FILING DEADLINE - 2
